UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------
PRASANNA GOONEWARDENA,

                                    Plaintiff,                    ORDER
                                                                  15-CV-5239 (MKB) (ST)
                           v.

LOUIS SPINELLI, JAMES ALFIERI and SHAWN
WILLIAMS,

                                    Defendants.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

        Plaintiff Prasanna Goonwardena, proceeding pro se, commenced the above-captioned

action on September 10, 2015 against, inter alia, Defendants Louis Spinelli, Officer James

Alfieri, and Shawn Williams. (Compl., Docket Entry No. 1.) Plaintiff asserts claims pursuant to

42 U.S.C. § 1983 for false arrest, first amendment retaliation, and excessive force, and other state

law claims. (Id.) The parties cross-moved for summary judgment and, by Order dated

September 3, 2019, the Court referred the motions to Magistrate Judge Steven L. Tiscione for a

report and recommendation. (Order dated Sept. 3, 2019.) By report and recommendation dated

March 5, 2020, Judge Tiscione recommended, inter alia, that the Court grant Defendants’ motion

for summary judgment as to Plaintiff’s (1) state assault claim against Officer Spinelli arising

from the July 16, 2015 incident, and (2) state malicious prosecution claims against all

Defendants (the “R&R”). (R&R, Docket Entry No. 191.) In addition, Judge Tiscione

recommended that the Court deny Plaintiff’s motion for summary judgment in its entirety. (Id.)

        By letter dated March 7, 2020, Plaintiff notified the Court that he does not intend to

object to the R&R. (See Letter dated Mar. 7, 2020, Docket Entry No. 199.) Defendants filed
their objections to the R&R on March 27, 2020 but do not oppose these recommendations. (See

Defs. Obj. to the R&R 3, Docket Entry No. 200.) On March 31, 2020, the Court granted

Plaintiff an extension of time until May 29, 2020, to file a response to the portions of the R&R to

which Defendants objected. (Order dated Mar. 31, 2020.)

       A district court reviewing a magistrate judge’s recommended ruling “may accept, reject,

or modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C). “Where parties receive clear notice of the consequences, failure to

timely object to a magistrate’s report and recommendation operates as a waiver of further

judicial review of the magistrate’s decision.” Smith v. Campbell, 782 F.3d 93, 102 (2d Cir.

2015) (quoting Mario v. P&C Food Markets, Inc., 313 F. 3d 758, 766 (2d Cir. 2002) (citing

Small v. Sec’y of Health & Human Servs., 892 F. 2d 15, 16 (2d Cir. 1989) (per curiam))); see

also Sepe v. N.Y. State Ins. Fund, 466 F. App’x 49, 50 (2d Cir. 2012) (quoting United States v.

Male Juvenile, 121 F.3d 34, 38 (2d Cir. 1997)); see also Almonte v. Suffolk Cty., 531 F. App’x

107, 109 (2d Cir. 2013) (“As a rule, a party’s failure to object to any purported error or omission

in a magistrate judge’s report waives further judicial review of the point.” (quoting Cephas v.

Nash, 328 F.3d 98, 107 (2d Cir. 2003))); Wagner & Wagner, LLP v. Atkinson, Haskins, Nellis,

Brittingham, Gladd & Carwile, P.C., 596 F.3d 84, 92 (2d Cir. 2010) (“[A] party waives appellate

review of a decision in a magistrate judge’s [r]eport and [r]ecommendation if the party fails to

file timely objections designating the particular issue.” (citations omitted)).

       The Court has reviewed the unopposed portions of the R&R, namely, Judge Tiscione’s

recommendations that the Court: (1) grant Defendants’ motion for summary judgment as to

Plaintiff’s state law assault claim against Officer Spinelli arising from the July 16, 2015 incident

and Plaintiff’s state malicious prosecution claims against all Defendants, and (2) deny Plaintiff’s
summary judgment motion in its entirety. Finding no clear error, the Court adopts these specific

rulings of the R&R pursuant to 28 U.S.C. § 636(b)(1), and reserves ruling on the other portions

of the R&R until it receives Plaintiff’s response to Defendants’ objections.

Dated: March 31, 2020
       Brooklyn, New York

                                                     SO ORDERED:


                                                          s/ MKB
                                                     MARGO K. BRODIE
                                                     United States District Judge
